Order entered December 6, 2012




                                               In The
                                      Court of Sppeat5
                            jf iftb 713i5trirt of Mexacs at Oaftafi
                                        No. 05-12-00171-CV

                            ORVILLE PAUL DUNAGAN, Appellant

                                                  V.

                                  BRYAN COLEMAN, Appellee

                       On Appeal from the 134th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. 07-05904-E/G

                                              ORDER
       The Court has before it appellant's December 3, 2012 second unopposed motion for

extension of time to file brief of appellant. The Court GRANTS the motion and ORDERS

appellant to file his brief within three days of the date of this order. No further extensions will be

granted absent a showing of exceptional circumstances.


                                                                                            •


                                                        MOLLY
                                                        JUSTICE